Reasons for Allowance
Claims 1- 20 are allowed.
The following is an examiner’s statement of reasons for allowance: with respect to independent claim 1, there is no teaching, suggestion, or motivation for combination in the prior art to include the first fill material laterally surrounding the first heat dissipation feature; planarizing the first fill material to expose a top surface of the first heat dissipation feature; bonding a second heat dissipation feature to the first heat dissipation feature; depositing a second fill material over the second heat dissipation feature, the second fill material laterally surrounding the second heat dissipation feature; and forming a first trench in the first fill material adjacent the first heat dissipation feature, wherein the first fill material remains on sidewalls of the first heat dissipation feature.
The following is an examiner’s statement of reasons for allowance: with respect to independent claim 9, there is no teaching, suggestion, or motivation for combination in the prior art to include a top surface of the second die; bonding a third die to the top surface of the first die and a fourth die to the top surface of the second die, the bonding comprising: aligning third conductive features of the third die to the first conductive features of the first die, and forming a metal-to-metal bond directly between the first conductive features and the third conductive features, without a separate bonding material; and depositing a second fill material between the third die and the fourth die.
The following is an examiner’s statement of reasons for allowance: with respect to independent claim 16, there is no teaching, suggestion, or motivation for combination in the prior art to include bonding a second heat dissipation feature to the first heat forming a trench between the first heat dissipation feature and the first die, the trench extending through the second fill material and the first fill material; and filling the trench with a thermal interface material.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS M ULLAH whose telephone number is (571)272-1415. The examiner can normally be reached M-F at 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/ELIAS ULLAH/Primary Examiner, Art Unit 2893